DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/17/2020 have been entered. 

Response to Amendment
The amendment filed on 9/17/2020 cancelled no claim.  No claim was previously cancelled.  New claim 24 is added. Claims 1-6, 10, 12-15,18-21 and 23-24 have been amended.  Therefore, claims 1-24 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 13, 19, 23, filed on 9/17/2020 are NOT sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections under 35U.S.C.101.  



Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory.  (Remarks, 9/17/2020).   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of method claims, system claims or product claims.

The claimed invention (Claims 1-24) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1, (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-7 of, 
receiving, by a server, from a user device, data associated with a first user of the user device, wherein the data associated with the first user includes a first set of attributes and a plurality of encrypted attribute values associated with the first set of attributes;
creating, by the server, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the plurality of encrypted attribute values, and wherein a decrypted attribute value associated with the first set of attributes is unavailable at the server;
receiving, by the server, an offer to be presented to the first user; 
redefining, by the server, the offer into a criterion compliant with the first universal data scaffold including an attribute identifying a type of the criterion, and an attribute value associated with the attribute;
based on the attribute and the attribute value associated with the criterion, generating, by the server, a program code to execute at the user device and to present the offer to 
dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold; and
sending, by the server, at least a portion of the first universal data scaffold including     the program code to the user device to identify the attribute value associated with the first set of attributes matching the attribute associated with the criterion.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation, generating/distributing promotional offers); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “based on the attribute and the attribute value associated with the criterion, generating, by the server, a program code to execute at the user device and to present the offer to the first user”.

In addition, claim 1 steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive user data, can observe/create a data structure including predefined attributes/values, can observe/receive an offer, can evaluate/redefine attribute criteria/value, can observe/evaluate/generate program code based on the attribute and the attribute value, 

Further, Step 1, 2, 3, 7, of (“receiving user data/an offer”, “creating a data structure including set of attributes and values”, sending the data structure including the program code”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/sending data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a server, a user device) to perform the step 1-7.  Other than reciting “by a sever”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly creating a data structure including list of attributers and values, generating program code, execute the programming instructions, couple of databases to store data.   Thus, the server and the user device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, it should be noted the limitations of the method claims are claimed as being performed by a computer/server besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely programming instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a 

Independent claim 1 (step 2B):  The additional element (“a server”, “a user device”) in claim 1 to perform the steps1-7.  The additional elements add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward


Applicant’s Specification,  paras [00142-00144] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00142-00144], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



In addition, the creating step is specified at a high level of generality, and is simply organized information through human activity or merely mental tasks as human can create a data structure which is filled in various kinds of information/value/data (e.g. attributes, encrypted vale, decrypted value).  Applicant does not positively cite any significant steps about encrypting/decrypting, how it controls/automates the data scaffold, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.


The newly added limitation ” redefining, by the server, the offer into a criterion compliant with the first universal data scaffold including an attribute identifying a type of the criterion, and an attribute value associated with the attribute”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks in which human can redefine/change/modify the criteria, attribute value to 

The newly added procedural limitation, ”dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold”; are specified at a high level of generality without reciting any particular configuration/specific how to control/automate the dynamic process changing the updating decision.  The updating step to include program codes in the data structure is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2-12 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 1 are also non-statutory subject matter. 

Independent claims 13, 19:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 13, independent apparatus/system claim 19, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a server, a computing device, a processor, a system, a computer-readable storage medium) described in independent claims 13, and 19, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 



Applicant’s Specification,  paras [00142-00144] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00141-00144], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, 

Dependent claims 14-18, and 20-22, are merely add further details of the abstract steps/elements recited in claims 13, and 19 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Independent method claim 23 and newly added Independent claim 24:  
Alice Corp. also establishes that the same analysis should be used for all categories of claims.  
Independent method claim 23 and 24, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 1.  


Secondly, with regard to Applicant’s argument that the newly added procedural steps are not mental tasks. Examiner respectfully disagrees.

Examiner respectfully submits what Applicant is referring to (e.g. creating a data structure which has a list of attributes and encrypted value/decrypted value, generating program code, dynamic updating the data structure including the program code, 

The newly added procedural limitation, “creating, by the server, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the plurality of encrypted attribute values, and wherein a decrypted attribute value associated with the first set of attributes is unavailable at the server” is considered as “insignificant extra-solution activity” to the judicial exception since they are merely providing a data structure which includes plurality of attributes and various kinds of data/values.  

In addition, the creating step is specified at a high level of generality, and is simply organized information through human activity or merely mental tasks as human can create a data structure which is filled in various kinds of information/value/data (e.g. attributes, encrypted vale, decrypted value).  Applicant does not positively cite any significant steps about encrypting/decrypting, how it controls/automates the data scaffold, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.






There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, couple of databases to store data, a user interface, and a user device.   Thus, the processor and the user device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor, a user device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. 

Furthermore, the newly added procedural limitation, ”dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold”; are specified at a high level of generality without reciting any particular 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Therefore, the Examiner notes that neither technical problem is resolved nor technical improvement is achieved by the Applicant's claimed subject matter and inventive concept.  Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. 

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.



Applicant's amendment and arguments with respect to 1, 13, 19, 23, and newly claim 24, have been fully considered.  As to the prior art rejections, upon further search and consideration, it is found that Applicants amendments and arguments presented on 9/17/2020) are deemed to be persuasive.  Accordingly claims 1-24 overcome prior art rejections over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the Alice 101 rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-24) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The 

Independent claim 1, (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-7 of, 
receiving, by a server, from a user device, data associated with a first user of the user device, wherein the data associated with the first user includes a first set of attributes and a plurality of encrypted attribute values associated with the first set of attributes;
creating, by the server, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the plurality of encrypted attribute values, and wherein a decrypted attribute value associated with the first set of attributes is unavailable at the server;

redefining, by the server, the offer into a criterion compliant with the first universal data scaffold including an attribute identifying a type of the criterion, and an attribute value associated with the attribute;
based on the attribute and the attribute value associated with the criterion, generating, by the server, a program code to execute at the user device and to present the offer to the first user, wherein the program code is configured to present the offer if the attribute value associated with the first set of attributes satisfies the criterion; 
dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold; and
sending, by the server, at least a portion of the first universal data scaffold including     the program code to the user device to identify the attribute value associated with the first set of attributes matching the attribute associated with the criterion.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation, generating/distributing promotional offers); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “based on the attribute and the attribute value associated with the criterion, generating, by the server, a program code to execute at the user device and to present the offer to the first user”.



Further, Step 1, 2, 3, 7, of (“receiving user data/an offer”, “creating a data structure including set of attributes and values”, sending the data structure including the program code”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/sending data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a server, a user device) to perform the step 1-7.  Other than reciting “by a sever”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly creating a data structure including list of attributers and values, generating program code, execute the programming instructions, couple of databases to store data.   Thus, the server and the user device are not an essential element to actually create, change, or display 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, it should be noted the limitations of the method claims are claimed as being performed by a computer/server besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely programming instructions to 

Independent claim 1 (step 2B):  The additional element (“a server”, “a user device”) in claim 1 to perform the steps1-7.  The additional elements add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  paras [00142-00144] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00142-00144], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional 

The newly added procedural limitation, “creating, by the server, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the plurality of encrypted attribute values, and wherein a decrypted attribute value associated with the first set of attributes is unavailable at the server” is considered as “insignificant extra-solution activity” to the judicial exception since they are merely providing a data structure which includes plurality of attributes and various kinds of data/values.  

In addition, the creating step is specified at a high level of generality, and is simply organized information through human activity or merely mental tasks as human can create a data structure which is filled in various kinds of information/value/data (e.g. attributes, encrypted vale, decrypted value).  Applicant do not positively cite any significant steps about encrypting/decrypting, how it controls/automates the data scaffold, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly added limitation ” redefining, by the server, the offer into a criterion compliant with the first universal data scaffold including an attribute identifying a type of the 

The newly added procedural limitation, ”dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold”; are specified at a high level of generality without reciting any particular configuration/specific how to control/automate the dynamic process changing the updating decision.  The updating step to include program codes in the data structure is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2-12 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 1 are also non-statutory subject matter. 


It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Further, the components (i.e. a server, a computing device, a processor, a system, a computer-readable storage medium) described in independent claims 13, and 19, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  paras [00142-00144] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

Dependent claims 14-18, and 20-22, are merely add further details of the abstract steps/elements recited in claims 13, and 19 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Independent method claim 23 and newly added Independent claim 24:  
Alice Corp. also establishes that the same analysis should be used for all categories of claims.  
Independent method claim 23 and 24, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 1.  




Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Examiner notes that claim 13 recites a computer-readable storage medium containing instructions to perform the method. It is noted that the computer storage medium/media discussed in the specification ([00143]), under broad interpretation, it is understood to include transitory media and therefore is not in any of the statutory classes.   Therefore, claim 13 is rejected under non-statutory subject matter.   See MPEP 2106.  

Claims 14-18 depend from claim 13 and do not cure the deficiencies set forth above. Examiner suggests amending the claim to be “non-transitory” media/medium.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681